 BRANCATOIRONWORKS, INC.75Brancato Iron Works,Inc.andShopmen'sLocalUnionNo.455,InternationalAssociationofBridge,Structural and Ornamental Iron Workers,AFL-CIO. Case 29-CA-696of that part of the complaint alleging the unlawful discharge of JesusMachin2As we adopt the Trial Examiner's conclusion with respect to the card ofHernan E Caro, we find it unnecessary to pass upon the validity of thecards of employees Pietro Russo, Salvatore Russo,Jose Bravo,and ManuelBeltranMarch 7, 1968DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn September 18, 1967, Trial Examiner ThomasA. Ricci issued his decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices. Thereafter, the Charg-ing Party and the General Counsel filed exceptionsto the Trial Examiner's Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions,2 and recommen-dations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Brancato Iron Works, Inc., Queens, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:The second sentence of paragraph 2(d) isamended to read as follows:"Copies of said notice, to be printed in Spanish,Italian, and Portuguese, as well as English, on formsprovided by the ......' In the absence of exceptions thereto, we adoptpro forinathe Trial Ex-aminer's findings of violations of Section 8(a)(1) and(3), and his dismissalTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing inthe above-entitled proceeding was held before meat Brooklyn, New York, on April 11, 12, and 14,and on May 23, 1967, on complaint of the GeneralCounsel against Brancato Iron Works Inc., hereincalled theRespondent or the Company. Theoriginal charge was filed on August 8, 1966, andthe complaint issued on October 31. The issueslitigated are whether the Respondent violated Sec-tion 8(a)(1), (3), and (5) of the Act. A brief wasfiled by the General Counsel after the close of thehearing.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBrancato Iron Works, Inc., a New York Statecorporation, is engaged in the fabrication, sale, andinstallation of iron railings, cellar doors, foldinggates, grills, and related products, with its principaloffice and place of business in the Borough ofQueens, New York City. During the past year, arepresentative period, the Respondent purchasedand caused to be transported and delivered to itsNew York City plant, iron, steel, and other goodsand materials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000were transported and delivered to its plant from en-terprises located in the State of New York, buteach of which other enterprises had received thesaid goods and materials in interstate commercedirectly from States other than the State in whichthose enterprises are located.Ifind no merit in the Respondent's contentionthat this Company's operation is essentially a retailbusiness, and that therefore the volume of its busi-ness excludes the Company from the reach of theBoard's jurisdictional standards,' I find that theRespondent is engaged in commerce within themeaning of the Act and that it will effectuate thepolicies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDShopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and Ornamental'CompareAir Control Products, Inc of Tainpa,132 NLRB 114,170 NLRB No. 10 76DECISIONSOF NATIONALLABOR RELATIONS BOARDIronWorkers, AFL-CIO,hereincalled the Union,is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. A Picture of the CaseIn the beginningof May 1966,the Company had24 production workers.Of these 13signed theirnames on printed authorization cards in favor ofthe Charging Union,10 on May2, 2 onMay 8, and1on May 13.On or aboutMay 14 or 15,two unionagents spoke to Vincent Brancato,whose brother,Joseph Brancato,isan owner of the RespondentCompany and its direct operating head.The unionrepresentativestestifiedthat they asked VincentBrancato for exclusive recognitionbutwererefused.The Unionfiled a representation petition(Case 29-RC-471)on May 16, an agreement forconsent election was made on May 26, and an elec-tion under Board supervision took place on June10. Twenty-six persons cast ballots,12 in favor ofthe Union and 14 against.The Union filed timelyobjections to the election,claiming the Respondenthad improperly interfered,and onJuly 27 the Re-gional Director issued his report on objections, inwhich he found merit in the objections and setaside the results.On June 17 the Respondent discharged four em-ployees-JesusMachin,ManuelBeltran,JoseBravo,and Nestor Bustamente-each of whom hadsigned union cards,and on August26 itdischargedRenato Martuffi,who had been an active solicitorof union-card signatures in 'May and who acted asunion observer at the election.The complaint al-leges that each of these discharges was made inretaliation for the employees'union activities, andtherefore constituted separate violations of Section8(a)(3) ofthe Act.It also alleges that the Respon-dent unlawfully refused to bargain with the Unionin May, and thereby violated Section 8(a)(5).The Respondent denies the commission of anyunfair labor practices.B.The DischargesJoseph Brancato,an Italian,who has been in thiscounty only a few years, speaks English poorly; hetest if d through an interpreter.He owns the Com-p ny together with his sister Christina and hissister-in-law,Mimi Anza,whose husband, a com-pany salesman,is also a supervisor inside the shop.Brancato is the effective day-to-day chief of opera-tions,sometimesin the factoryoverseeingproduc-tion work,and sometimes in the field checking onthe installation work of his men. He was opposed tothe idea of a union representing his employees. OnMay 27 he asked employee Jose Bravo whether heliked the Union.Bravo said no, although he` had infact signed a card,and Brancato then said "thatunion was no good because you have to pay moneythere."He assembled the employees in the shop,during working hours,2 or 3 daysbefore the elec-tion and spoke about the imminent voting.Accord-ing to him he told them it was right for him tospeak to the workmen about it, that the matter wasimportant, that they should think of what they weredoing,that some liked the Union and others didnot, and that they should know that for his part "Iam not interested."In contrast,Bravo testified thatat this meeting Brancato also "promised to give usa raise if we didn'tvote for the union."IcreditBravo because,for reasons that will appear below, Ifind Brancato to have'been an unreliable witness.Below Brancato in the management structurethereare two foremen, Dante Del Papa andAmadeo Pedro. Pedro is in charge of the six orseven men who make folding gates, and Del Papahas like authority over seven or eight, men- whowork on rolling doors. The evidence shows clearlythey are both supervisors within the meaning of thestatute.Manuel Beltran testifiedthat hewas hireddirectly by Pedro; that he answered a newspaper adand asked to see the foreman; that Pedro inter-viewed him, took him to the office, and told the girlto put him on the payroll; that Pedro assigned himwork then and there; and that he,Beltran, spoke tono one else before starting as an employee. Pedroappearedasawitnessbut did not contradictBeltran.All he said was that while he has noauthority over employees who work in other de-partments, as to the six or seven men who workwith him "I control the work." Arley Cano testifiedthat he was hired by Del Papa; that the first thinghe did was speak to Del Papa; that Del Papa wentto the office, returned, and said "okay"; and that,aswas true of Beltran, he (Cano) started workforthwith without speaking to any other person. DelPapa was not called as a witness.Both Beltran andCano, as well as Jose Bravo, testified that these twoforemen assign work regularly, instruct the men,and directly shift them about as need requires.There is also uncontradicted testimony by Bravothat when he was discharged it was by Del Papa,and only by Del Papa, and like testimony by Busta-mente, that when he was laid off twice for shortperiods and then finally dismissed, it was always byPedro alone.The finding of supervisorystatus issupported bythe testimony of Joseph Brancato_himself. He saidneither of these two men has authority to hire ordischarge employees,or to give raises, but the'evidence that they in fact did hire ' and dischargewas not contradicted.Brancato also testified Pedroisa "[w]orker.At the same time looking after,agroup of workers." "Q. Does he in anyway super-vise the operations of the inside? A. Part of thework.... [flolding gates."Brancato then identifiedseven menwho worked for Pedro, and admitted theforeman assigns particular tasks to these men,watches them to see that they keep working, andinstructs them in their work duties. As for DelPapa:"He works and he is a supervisortoo ... only BRANCATO IRON WORKS, INC.77to a number of men who work for him ... 6 or 7."Brancatothen added Del Papa "helps me to seethat this work is done correctly," chooses whichmen areto perform particular jobs, sees that themen stay at work whenBrancato is absent,and re-ports employees who do not obey him. "When I amnot there it's just that they have to listen to him[Del Papa]."Ifind,, contrary to the Respondent's contention,that both Dante Del Papa and Amadeo Pedro are,and were at the time of the eventssupervisors asdefined in the Act. There is also Joseph Anza, al-leged in the complaint to be secretary-treasurer ofthe Respondent corporationand its agent, a statusadmitted in the answer.Nestor Bustamente:Bustamente was hired inJanuary 1966 and discharged on June 17, 1967. Heworked on folding doorsand did a certain amountof painting.He signed a unioncard and distributedsome to other employees. He was scheduled towork on June 10,whenthe election took place, butthe day before, Foreman Pedro told him "tomor-row there is no work for you because of the elec-tion."Bustamente lost the day's work that Satur-day. Towards the end of the workday the followingMonday, Pedro again told him to stay home: ".. .he told me again that the following day I have nowork because of what happened the day of theelection." He lost another day and returned Wed-nesday. On Friday, the 17th, Pedro said: "You arefired because of that thing of the election." I creditBustamente;the foreman was a witness for theRespondent towards the end of the hearing andignored all this direct and clear testimony.Bustamente had never before been laid off fromwork for .any reason. Shortly before the election-perhaps a week or two before the discharge-hereceiveda raisewithout having asked for it. Helearned of the raise when Brancato simply said: "Iput a little thing on your check." The dischargecame as a surprise, without warning.At the hearing Brancato said this man wasreleased because he was not needed, there was nomore work for him because, the painting system hadbeen changed from spraying to dipping in a tank,less people were needed. Another man, junior toBustamente,alsodidpaintingbutwasnotdischarged. Brancato admitted no special skill isrequired to learn dip-painting and it is a practice ofhis to teach unskilled hands how to do the shopwork. His explanation of the sudden discharge isunconvincing. Had this' been the reason, someonewould havetold Bustamente.Instead the foreman,necessarily speaking for Brancato, stated the unlaw-ful reason explicitly more than once. I find that bylaying off Bustamente twice, each time for a singleday, and,then by discharging him outright on June17, the Respondent violated Section 8(a)(3) of theAct.Jose Bravo:Bravo was a welder working underForeman Del Papa. He started in 1964 at $1.70 perhour and receivedsix raises=bringinghim to the$2.30 per hour he earned when discharged,the lastincrease given him on June1, 1967.On Monday,June 13, Del Papa told him to stay home TuesdayandWednesday.On Friday,5minutes beforequitting time,the foreman discharged him.Brancato testified this man was released because"there wasn'ttoomuch work....he was notobedient to the person that was giving him work[presumably Foreman Del Papa],he did not knowhow to do completely his work."Later he added,Bravo"was never qualified."In view of the longrecord of raises given the man over a 2-year period,the last only 2 weeks before the discharge,butbe-forethe election,and the inconsistent reasons fordischarge voiced at the hearing-not enough work:he didn't do it well-it would be difficult to believeBrancato's explanation even if there were no otherpertinent facts to be considered.Itwas stipulatedthat the Company hired three new employeeswithin 12 days of these discharges,and four men inthe month ofJuly. Thequestion is put at rest quitedefinitively,however,by Bravo'sfurther cleartestimony that when Del Papa discharged him theforeman said the reason was "because Joe [Bran-cato] was angry because of the election we had ...Mr. Brancatowas angry because ofthe electionwe had-we were supposed not to vote and wehave voted."The Respondent chose not to produceDel Papa at the hearing,and the stated reason wasin keeping with what Foreman Pedro told Busta-mente that same day. I credit Bravo,and I find thatby laying this employee off for 2 days and then bydischarging him on June17, 1967,the Respondentviolated Section8(a)(3) ofthe Act.Manuel Beltran:Beltran was a driver-helper whoassisted themechanic in installing products atcustomer locations. He started in February 1965and was also released without advance noticeprecisely 1 week after the election.He, too, signeda union card,distributed some, and spoke to othersin favor of the Union.Joseph Anza, familiarlycalled Pipo, the secretary-treasurer,supervisor, andbrother-in-law of owner Brancato,acts for Bran-cato in the shop in the latter's absence, giving or-ders to the men. His agency status on behalf of theRespondent is conceded in the answer to the com-plaint.When Beltran was giving union cards toother employees, Anza one day said to' him, "whatfor are you giving out the cards."Beltran answeredhe was "searching for welfare of the people." Anzathen "told me that after the election I shouldn'tthink or believe that we are going to win and that ifwe lose, we would be going out. 'We would bethrown out." "To this," as Beltran continued to tes-tify,"Ididn'tanswer anything."Counsel forRespondent asked on cross-examination: "DidPedro [the foreman] promise you that if you wouldnot join the union,you would get an increase?" andBeltran's answer was "Yes." Beltran also testifiedunequivocally that after the election Anza askedhim how he had voted,and when the employeeinquired why the Company"needed' to know," An-za's response was "Oh,just want to know." 78DECISIONSOF NATIONALLABOR RELATIONS BOARDI credit the testimony of Beltran.It stands entire-ly uncontradicted. Anza did not appear asa witnessand Pedro, who did, said nothing about it. On the17th Anza discharged Beltran, saying only that hewas no longerneeded. He gave the man no otherreason.All that Brancato said in defense about this manis that he was discharged because a mechanic whoworked with him reported "it was not possible tomake him do anything," and thatthe man"wantedto hit me [the mechanic]." Addolorato Bertone, amechanic, testifiedBeltran hadworked as hishelper "for some little bit time," and there was dif-ficulty "because he didn't want to be order about.He said, `The only person that orders me is myfather."'Bertone added he then told Brancato,"when you give him orders, he looks ugly- at youand he doesn't like it. He makes gestures." Themechanic then saidBrancato assignedanother manto him, and there was much changing of helpers onhis jobs.Some irritationbetween these two men theremay have been over the 16monthsBeltran workedfor the Company., It was never deemed cause fordischarge, nor even, so faras appears,for warning,untilhe showed his independence in matters of theUnion and crossed the path ofBrancato'sbrother-in-law.He received three payraises instead. I donot believeBeltran wasdischarged for the reasongiven byBrancatoat thehearing.Indeed, in thelight of the clear evidence the supervisor told himin advancehe would be released if the Union lostthe election, and theninquiredhow he had voted,the conclusion is inescapable that he wassent away,together with Bravo and Bustamente, because of hisactivities on behalf of the Union. I find that by thedischarge of Beltran on June 17, 1967, the Respon-dent violated Section 8(a)(3) of the Act.JesusMachin:Machin too was discharged onJune 17, and the complaint alleges this was anotherviolation of the statute. There is proof he signed anauthorization card, but he did not appear at thehearing and there is no indication of pinpointedanimusagainst him grounded on union concern.Brancato said simply he was released because there"was not too much work," and "he did not knowhow to do completely his work." The GeneralCounsel argues that an inference of illegal motiva-tion.may be based upon the unlawful discharges thesameday of three other employees and the failureof the Company to prove convincingly the lack ofwork at the time. There must also be considered, infairness, a stipulation that apart from the 5 menlisted in the complaint, 34 others left the Companyin 1966 in circumstances not shown. The facts maygive rise to a suspicion of proscribed motivation,but the affirmative burden to prove an unfair laborpractice by substantial evidence still remains uponthe General Counsel. I find that in this instance theevidence as a whole does not support the com-plaint, and I shall therefore recommenddismissal asto Jesus Machin.Renato Martuffi:Martuffi was a mechanic whowentout in atruck to install gates at customerpremises with a helper. He worked 8 months in1962 and returned in 1964, to remain continuouslyuntil-his discharge on August 26, 1967. He signed aunion card and gave another to an employee insidethe factory. On the sidewalk in front of the plant,early in May, he explained what the card read tothreeItalian-speakingworkmen and encouragedthem to sign.He acted asobserver-for the Union atthe June 10 election.On Friday afternoon, August 26, without a wordof warning or advance notice, Joseph Anza,' the su-pervisor-salesman,told him he was discharged.Martuffi's testimony, perfectly credible, as to whatAnza said then', is uncontradicted because Anza didnot testify.Martuffi 'asked why he' was beingreleased, and Anza, answered that "the boss ... wasnot satisfied with my work and they could use moreworking hours from me . . . . " Martuffi explainedhe went to school, and that while he at times didovertime work to complete a job that might other-wise be dangerous if left unfinished, he could notcommit himself to a regular workday longer than 8hours.Anza wanted him to work from 8 a.m. to5:30 p.m. on a fixed schedule. Ariza then addedtherehad been 'complaints by customers notsatisfiedwithMartuffi'swork, and mentioned a"guy in the Bronx which the day beforeI installedthe job." At thehearingMartuffi saidthiswas areference to work he had performed the day be-fore.He answered Anza thiswas a"lie," and thatthe customer had been in fact satisfied. Martuffithen asked for a letter of referenceandMissLaMonica, the, office girl, wrote such a letter, say-ing, amongother things, that he was discharged"for lack of work." Martuffi refused to accept theletter because,as he saidat the moment, this wasnot the reason Anza had given. At this point Vin-cent Brancato,the owner's brother, entered andjoined inthe conversation.When Anza explainedthe question of the letter, Vincent Brancato toldhim there was no need to give any letter, and nonewas given to Martuffi. He left. LaMonica, as a wit-ness,first said she wrote such a letter but that it wasa form letterstatingonly the details of Martuffi'semployment. She then added: "I may have putdown some of his capabilities." She then vacillatedagain, saying she really did not recall, and now feltshe had not written anything about Martuffi's per-formance: "... the usual procedure is that I 'do putdown that they are capable, experienced men intheir fields."Martuffi was back the next day to see JosephBrancato. He wanted his pay for the split week anda better explanation of why he had been released.At this point of the story there is a conflict in thetestimony.Martuffi testified he asked for a reasonand repeated what Anza had told him, and thatBrancato answered "forget about what my brother-in-law told you because that is not the reason I amfiring you." Brancato then told Martuffi "that he BRANCATO IRON WORKS, INC.seemenot happyworking there,"butMartuffiprotested he had beenhappy: "Idon't have to bedancing to behappy.I just likemy workthere."Again Martuffiinsisted on knowingwhy he hadbeen released.Now Brancato said,still according toMartuffi:"I cannot giveyou anyreason because if Icould,Iwould tell you what's the reason."Somewhere along in the conversation, as Martuf-fi continued to relate,Vincent Brancato, thebrother, came into the office; he asked Martuffi:.. if you were happy, why did you go to the union."To him Martuffi said:"I didn't call no union. Theunion was outside the shop,which they were givingthe cards."To this Vincent responded: "if youdidn't call the union,why didthey make you theobserver of the union."Martuffi's final statementwas he did not care about Vincent'sopinion,because he was not the boss.In the course of his explanation of the discharge,Brancatodid recallthat Martuffi returned the nextday andasked why he had been discharged, butthat his only' response was: "[I]t'snot necessarythat you ask mewhy. You know why." VincentBrancato was not a witness.Resolution of this question of what was said onSaturday, August 27, in the office, bears a relation-ship to a more serious credibility issue arising fromBrancato'saffirmative defense of discharge forcause.He said he discharged Martuffi because afew days earlier he had learned that the employeehad insulted a lady customer.SalvatorMeli is acontractor who collaborates with Brancato,in thatthey sometimes perform work on the same projectfor a single customer.Therehad been a cementpatio job for some people in Long Island, NewYork,where Meli did the concrete and Brancatothe iron railing.Brancato testified that Meli cameto,him and said Mrs. Haggerty,the customer, hadtold him she was very upset because a worker hadinsulted her.Brancato said the lady had made clearto Meli she was referring to Martuffi.He continuedto quote Meli, as reporting to him that the lady had"said what types of men,do you have, what sort ofguys do you have,"and that"Martuffi told the ladywhile he was working that he would like to take herout. "Meli is an old friend of Brancato.He testifiedtoo, and he said he went to Mrs.Haggerty's houseto collect forthe job andthat she said"The job isbeautiful but the man wasn't too good....the manthat put up the railing...."Meli quoted Mrs. Hag-gerty as saying"he [Martuffi]asked her a lot ofquestions...he asked,you beautiful,Iwould liketo take you out. I would like to do this. I am sin-gle."Meli also testifiedthe ladytold him she wasembarrassed,and' had turnedawayfrom the work-man into her house.Meli added thathe had re-ported all of this to Brancato.In rebuttal the General Counsel presented Mr.and Mrs.Dennis Haggerty.Theyrecalled that Melicame for his pay one Saturday,when they invitedhim to have coffee with them.Each denied flatly79that the lady voiced any complaint or dissatisfac-tion with any of the men who had worked at theirhome. Mrs.Haggerty even said she told Meli shehad found all the men to be pleasant.IcreditMrs. Haggerty and her husband; theywere strangers to the proceeding,completely objec-tive, and most respectable in demeanor.Meli ap-peared at the hearing to lie. It is simply not truethatMartuffi,amarriedman, misbehaved. TheRespondent did not file a brief, but presumably itsposition would be that whether or not Meli spokethe truth to Brancato is beside the point,if in facthe reported such an incident-real or fancied-toMartuffi's employer.IfMeli said such a thing ofMartuffi,he imagined it, but no reason has beensuggested as to why he should so behave.He standssodiscredited that he cannot be believed inanything that came out of his mouth.Brancato's testimony,in turn,viewed in its en-tirety,isunpersuasive for additional reasons. Helisted a number of incidents that occurred duringMartuffi's employment which would indicate an un-desirable employee, although he did not directly at-tribute the discharge to any past failings. Ap-parently the purpose here was simply to place theemployee in a poor light.What is significant is thatBrancato did not tell Martuffi,either on the day ofdischarge or when he returned for the very purposeof inquiring, that he was released because of any ofthese errors;nor did Brancato mention the allegedreport of misconduct by Meli. Indeed,according tohis own testimony,he deliberately avoided sayinganything at all. But if in fact he was not concealingan improper motive,he had no reason to be eva-sive,particularly were it true,he had a very defensi-ble one,as he finally asserted at the hearing. Nordid Meli have reason to lie to him back in August.Unless, of course, what really happened,and what Ifind to be a fact,is that the two of them, Meli andBrancato-old intimates of 1 I years'standing bothin business and socially-fabricated the story out ofwhole cloth for the express purpose of defeatingthis complaint.Moreover,there is a strong indication that whileMartuffi was testifying,2 days earlier than Bran-cato,the employer had not yet finally decidedwithin his own mind what testimony he would givein defense.In his effort to discredit Martuffi, coun-sel for the Respondent asked him on cross-ex-amination:Q.Mr. Martuffi,now think very carefullybecause you are under oath now.When youwere fired, weren't you told by Mr. Brancatothe reason you were fired was because of thecomplaints of Mr. Salvator Meli thatyou wereinsulting customers?A. No.Q. Weren'tyou also told that part of the rea-son you were fired was because you were care- 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDless, you left equipment and you didn't take careof it, you lost an expensive piece of equipment?A. No.Q.Weren't you also told one of the reasonsyou were fired was because you caused directdamage to a pipe that ended up in an expen-sive repair job to your employer?'A. No, I swear again, no, he didn't tell methat.With Brancato later admitting he never said aword to Martuffi about the Haggerty story, norgave him any reason for discharge at all, this mayalsomean he lied to his own lawyer. Consideringthe entire record, and his demeanor at the hearing,I do not credit Brancato where he testified in con-flict with other witnesses in the case.Martuffi did recall that on one job, while he andanother workman were digging a hole for a railing,one or the other of them broke a hidden un-derground water pipe, and work had to be stopped.Brancato said this happened 20 days or a month be-fore the discharge. A hammer drill was once stolenfrom Martuffi's truck because of his carelessness innot keeping the toolbox locked, as he was supposedto do. This happened a month or 6 weeks earlier,according to Brancato. The Employer even told ofan incident when Martuffi lost his way and arrivedat a jobsite 3 hours late; Brancato just told him then"to forget about it."Martuffi was a truthful witness. I credit him andfind that . when pressed to say why he haddischarged the employee, Brancato. said he couldnot reveal his real reason, and rested on the state-ment that Martuffi was "not happy" with,the Com-pany. When Martuffi ridiculed the idea dancing wasa necessary part of work, Brancato's brother, Vin-cent, clarified the phrase by explaining that un-happiness was revealed by resorting to a union. AsMartuffi sought to avoid this too, the brotherbrought out the matter of having been the unionobserver.Joseph Brancato cannot escape the clear implica-tion arising from his brother's participation in theconversation at that moment. He did not tell Mar-tuffi to pay no attention to the brother; he did nottell his brother to refrain. Whatever Vincent's truerelationshipwith the Respondent Company mayhave been-authorizedagent,or self-styled ad-visor-JosephBrancatoat leastpermitted hisbrother to create the impression among the em-ployees that he spoke for the Company.2 Only theday before Vincent-had overruled Joseph Anza onthe question of the separation letter and instructedthe office girl not to give one to Martuffi. WithJoseph Brancato holding back on whatever his basisfor discharge was, Vincent was filling a void at thecriticalmoment. In the context of the total conver-sation and of the relationship,among the partici-pants,the net effect was adoption,by Joseph, of hisbrother's revealing words, or at least agreementwith them as a message to Martuffi.I find that the Respondent did not discharge Mar-tuffi because of any dissatisfaction with his workperformance,that in truth the motivation was topunish him for his prounion activities,and that bysuch discrimination in employment the Respondentviolated Section8(a)(3) of the Act.C. Violations of Section 8(a)(1)As stated, there were 24 production employees inlateMay and early June. The final decision to holdan election on June 10 was reached on May 26,when the consent agreement was signed. On May25 the Respondent raised two employees 10 centsper hour, on June 1 it raised nine others 10 centsalso, and on June 8 it gave like raises to five moreworkmen. Never in its history were so great, anumber of employees- 16 out of 24-granted wageraises in so short a period. There is virtually noevidence indicating the employees asked for theseraises at that time. Instead, Pietro Russo, SalvatoreRusso, Jose Bravo, Nestor Bustamente, and ArleyCano, all of whom received increases, said they didnot ask for them. There is also the uncontradictedtestimony of Bravo that at a May 27 meeting of em-ployees Joseph Brancato promised to give themraises. Bravo's raise came 4 days later.In the comparable period of 1965-May andJune-only five employees received raises, whenthe size of the whole group was no smaller. TheRespondent came forth with no explanation for thisextraordinary largesse immediately before the elec-tion. I find, as alleged in the complaint, that theRespondent gave these raises in order to influencethe employees to vote against union representation,and thereby violated Section 8(a)(1) of the Act.The, conclusion is further supported by the simul-taneous threat of discharge voiced by Joseph Anzato Beltran, Foreman Pedro's promise of a raise toBeltran if he did not join the Union, and the unlaw-fuldiscrimination in employment following im-mediately after the election. I also find that Anza'sthreat to discharge Beltran, Joseph Brancato'spromise of raises to a group of employees, andPedro's promise of a raise to Beltran constitutedseparate violations of the statute chargeable to theRespondent.D. Alleged Illegal Refusal To BargainThere are certain essential facts that must beproved by the General Counsel to support a findingthat an employer violated Section 8(a)(5) of the'The complaintalleges"Vincent Brancato is, and has been at all timesmaterial herein,an agentof Respondent, acting on its behalf " The Com-pany's answer,dated December 7, 1966, does not deny, and therefore ad-mits, the truth of the statement It was not untilApril 12, 1966, after Mar-tuffs had related Vincent's contributions to the discharge conversation, thatcounsel for the Respondent moved to retract his admission and first as-serted Vincent was not a spokesman of management BRANCATOIRON WORKS,INC.81Act. Among these are the appropriateness of a bar-gaining unit,demand for exclusive recognition andrefusal'by the employer, clear authorization to bar-gainby a majority of the employees in the unit, andthe bad faith of the employer in his rejection of therequest for negotiations. The first and the last ofthese componentsare clear in this case.The ap-propriateness of an, overallunitof production em-ployee" is not disputed. That the Respondent wasdetermined to avoid dealing with the Union if at allpossible is shown persuasively by the raises it gavejust before the election, the threat by Joseph Anzato discharge'Beltran if he should vote as he pleased,the promise by Foreman Pedro to Beltran to in-fluence his vote,and, of course,the multiple illegaldischargeswhich followed so quickly upon theUnion's defeat in the balloting.The fact of there having been a demand andrefusal is established by a stipulation that at theMay 26 Labor Board conference on the Union'srepresentation petition, which had been filed 10days earlier, the Union demanded recognition andBrancato said he wanted an election first, he knewnothing about cards. It was a curious time to de-mand immediate bargaining, so soon before thescheduled election. Of the 13 authorization cards inevidence, 10 are dated May 2, and the latest May13.There is something wanting in the oraltestimony of Meyer Tessler, the business agent, andLouis Vigessi, his organizer, that on about "May 14or 15," immediately after the 13th card was signed,they demanded recognition of Vincent Brancato,and were refused. Vincent has his own businessnext door to the Brancato Iron Works, has not beenassociated with the Company for some years, and isin no sense-at least so far as affirmatively shownon the record-its employee. There is a hollow ringin the stories of these two men, and their details ofa momentary demand and refusal, at the sidewalkdriveway early one morning, while Vincent Bran-cato was going to work, are -not in real accord.Tessler testified that early one morning Vincentstopped his car in the driveway and asked if theunion agent was "still trying to organize my shop,"and that he, Tessler,' answered ". . . yes ... but thistime ... I think I have a majority of the cards," andthen invited Vincent to "sit down with us and talk-to us," and to have an impartial person judge thecards.0. Did he make any reply?A. No, he just drove off and entered theshop.Vigessi followed Tessler on the stand and em-bellished the story. He said it was he who did mostof the talking. "[W]e told Mr. Brancato that wehad achieved a majority of the men in the shopsigning cards indicating that they wanted to berepresented by Local 455 of the Iron Workers. Theonly response we got was a negative one.... Hesaid I don't think you got it. He said not my men.They are not going to sign up so easy.... He in-dicated to me that he had these guys under themuscle." Vigessi then explained he-formed this im-pression because of Vincent Brancato's "sneeringattitude and his lack of respect for workers ingeneral."Vigessi was a pugnacious,argumentative,and angry witness, and his demeanor at the hearinggreatly-impaired his credibility.Were the fact of de-mand and refusal to depend upon his testimony andthat of Tessler, I doubt the finding would stand.Moreover, in his attempt to prove that Vincentoccupied a desk in Joseph Brancato's office, Viges-si testified =he saw him there one day while visitingthe real owner, later, but before the election.Joseph Brancato denied Vigessi was ever in his of-fice, and the organizer offered no explanation ofwhat he was doing there, or what he and the com-pany owner talked about. If the Union's position,before the election was mutually agreed upon, hadbeen to obtain immediate recognition,it seems thisoffice meeting would have been the time to suggestit to the Respondent. Apparently the union agentdid not ask for bargaining then.Be that as it may, there is a more serious weak-ness in the proof of adequate and authenticauthorizationby the employees. Virtually none ofthem speak English;they are almost all Italian-orSpanish-speaking people, and testified through in-terpreters, as did Joseph Brancato himself. Theunion cards are printed in English, using standardphraseology:hereby authorize and designate Shopmen'sLocal Union No. 455 of the International As-sociation of Bridge, Structual and OrnamentalIronWorkers (affiliated with the A.F. of L ) toact as my sole and exclusive agent andrepresentative for all purposes of collectivebargaining,whether under the operation of theNational Labor Relations Act or otherwise.At least 10 of the 13 who signed these cards didnot understand a word of print. In an ordinary casethe employee's signature placed on a standardunion card presumptively establishes his intent toauthorize a union to represent him forthwith-forthe card so states clearly.When the card iscompletely unintelligible to the employee, therecan be no presumption-a sort ofprima faciecasein favor of the complaint, as it were--that he meantthisor that. It would seem that in such a casesomething more is required, either by the employeeof what was said to him at the time and his un-derstanding of the purpose for signing, or by fellowemployees or solicitors of how they translated orexplained the card to him before its acceptance inwriting.Moreover, with oral testimony of concurrentconversations-in foreign languages-virtually arequirement to prove authorization by non-Englishspeaking workmen, a strong argument can be-'madethat the testimony of the employees themselvesmust take precedence over that of the solicitors. Inthe end, it is the intent, and therefore the then un-derstanding of the employee, that is of moment andnot the thinking of any person who may have un-350-999 0 - 71 - 7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDderstood English and could read the card. If the sol-icitor thought he was making himself clear, but theemployee did not get the point, the proof ofauthorization in fact becomes very doubtful.Such was the case of Pietro Russo. He could notread or write either English or Italian. He was withhis father, Antonio, and his brother, Salvatore, bothemployees, in front of-the plant early in May, andthere was a general conversation with Martuffi, theactive instigator.They spoke Italian. The onlytestimony by this man Pietro about the purpose ofthe card he signed is:0. Did anybody tell you what that card wasabout?A. I don't remember.His brother Salvatore, who also knows no English,first testifiedMartuffi said to him, when he signed:"That by signing this card, going to become a unionmember." He then added this was "not exactly"what he understood, but that:Q.Well, when you signed this card, whatexactly did it mean to you?A. That having signed so many cards, thatthe union would come to the factory and therewould be an election.He then repeated this is what Martuffi told him.Two other employees also testified ambiguously.Jose Bravo:0.When you signed this, did you believeyou were joining a union?A. Yes. That there was going to be an elec-tion afterward.Manuel Beltran said his wife read the card to him inboth English and Spanish. He then added: "I un-derstood that by signing the card we were signing inorder to have an election. "3It is highly doubtful the cards of these four em-ployees-PietroRusso,SalvatoreRusso,JoseBravo, andManuel Beltran-would support adefinitive finding that all of them had authorizedthe Union by their signature to the cards they didnot understand. It is not necessary to answer thisquestion in this case because another card, that ofHernan Caro, certainly is not reliable on the recordas it stands, and without counting it, proof ofmajority representation in May 1966 fails.Itwas stipulated that there were 23 employees atwork at the time. The Company argues for additionof one Paul Brancato, a cousin of Joseph Brancato.At the hearing, the General Counsel disputed hisinclusion, but in his brief ignores the question. Therecord shows Pau[ Brancato was an hourly paidmechanic; he is not an owner or officer of the Com-pany and: there is no evidence he exercised super-visory authority. His pay was comparable to that ofother production workers performing the same du-ties.He roust be counted in the bargaining unit andthe total complement thus becomes 24. Thirteencards were placed in evidence.Caro speaks Spanish and knows no English. Hetestified that Louis Vigessi, acting as union or-ganizer, "was after me for 3 days for me to sign thecard, which I refused to sign because I don't knowEnglish and I didn't know what the card con-tained."He said flatly Vigessi did not speakSpanish to him. "He spoke to me at the time hegave me the card but I did not understand what hetoldme." I recalled Caro to the witness stand toremove all doubt as to his testimony. Asked againwhether he had had any conversation with Vigessi,he replied, through the interpreter: "No, I didn'thave any conversation with him because I onlyspoke Spanish. I don't speak English. ... I didn'tunderstand anything he said."Vigessi is an Italian. He said he studied Spanishin school and that his wife was born in Ecuador.Vigessi testified he solicited the employees inSpanish and that Caro did not indicate he did notunderstand.I spoke to him about the benefits that mightbe gained by joining our organization.I told him that by signing this card he wouldindicate that he would have us negotiate forhim and that he had nothing to loose [sic] andeverything to gain.Q. In the course of the conversation didCaro speak to you at all?Was he responsive in any way?A. He was responsive to the extent he spokewith a companion who was with him.Inotherwords, he didn't speak to medirectly but he spoke to his companion.Iam unable to make an affirmative finding thatCaro intended to authorize the Union to bargainimmediately on his behalf when he signed the cardhe could not read. The General Counsel's contrarycontention is not aided by the fact the Union at thetime distributed a leaflet written in three languages,including Spanish. Caro said he never saw it and Ihave no reason not to believe him. No doubt Viges-siknows some Spanish, probably like the highschool French most Americans boast of beforevisiting Paris. He did not even succeed in drawing aresponse from Caro, who turned instead to theSpanish-speaking person standing next to him. Inview of the testimony about planned elections,much more was said during these solicitation activi-ties.The question here is a precise one-authoriza-tion to bargain now-a concept in itself requiringvery exact knowledge of a language before it can bearticulated.Caro said he did not understand the3Bravo and Beltran were at the hearing to support the complaint, theyhad been wrongfully discharged.There can be no suggestion here,there-fore, that their testimony of what happened when the cards were signedwas affected adverselyto the complaint by interveningcoercive conduct ofthe RespondentCompare,Liz of Rutland, Inc, 156 NLRB 121. BRANCATO IRON WORKS, INC.man, and in the circumstances I believe him. It fol;lows the General Counsel has not proven he knewwhat he was signing,or that he in fact authorizedthe Union to represent him then and there.I cannotdeem his card a valid authorization.Without it, themost favorable view of the case,even assuming allthe other cards could be considered valid,is thatthere were 12 cards out of a total 24 employees, in-sufficient to prove majority.The complaint allega-tion of illegal refusal to bargain must therefore bedismissed.IV.THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III,above, occurring in connection with itsoperations set forth in section I, above, have aclose, intimate,and substantial relation to trade,traffic,and commerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,I will recommendthat it be ordered to cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies ofthe Act.As it has been foundthat the Respondent laid off and then discrimina-torily dischargedfour employees,itmust be or-dered toreinstate them, without prejudiceto theirseniority or other rights and privileges previouslyenjoyed,to their former or substantially equivalentpositions, and make them wholefor any loss of paytheymay havesufferedby reason of the discrimina-tory layoffs anddischarges.Backpay shall be com-puted on a quarterly basis in the manner prescribedby theBoard in F.W.Woolworth Company,90NLRB 289, and shallinclude interest at 6 percentper annum,as provided inIsisPlumbing & HeatingCo., 138 NLRB 716. ' As thenature and extent ofthe unfair labor practices committed indicates theRespondent may hereafter resort to other and likeunfair labor practices,itmust alsobe ordered tocease and desistfrom in anyother manner infring-ing upon the rights of its employees as guaranteedin the statute.Upon thebasis of the above findings of fact, andupon the entire record in the case, I make the fol-lowing:CONCLUSIONS OF LAW1.Brancato Iron Works, Inc., is engaged in com-merce within the meaning of Section2(6) and (7)of the Act.2.Shopmen's Local Union No. 455,Interna-tionalAssociation of Bridge,Structural and Orna-83mental IronWorkers, AFL-CIO,isa labor or-ganization as defined in Section2(5) of the Act3.By discriminatorilylaying offNestor Busta-mente and JoseBravo, and by discriminatorilydischarging thesetwo employeesandManuelBeltran and RenatoMartuffi,to discourage mem-bership in or activitieson behalf of the Union, theRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(3) of the Act.4. By theforegoingconduct, by thethreat of Su-pervisorJosephAnzatodischargeemployeesbecause of their union activities,by thepromise ofSupervisorAmadeo Pedroto give raises as induce-ment to discontinue union activities,and by JosephBrancato's grant of raises to a large number of em-ployees for thepurpose of inducing them to voteagainst theUnion,the Respondent has engaged inand is engaging in unfair labor practices in violationof Section8(a)(1) of the Act.5. Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon thebasisof theforegoingfindings of factand conclusionsof law,and pursuant to Section10(c) of the Act, I recommend that theRespon-dent,Brancato IronWorks, Inc., Queens, NewYork City, its officers,agents,successors, and as-signs, shall:1.Cease anddesist from:(a)Dischargingor laying off its employees forhaving engaged inconcertedactivitiesfor the pur-poses of collectivebargaining or other mutual aidor protection.(b) Threateningtodischarge its employeesbecauseof their unionactivities,promising themraisesin orderto curtail their union activities,granting them raises as inducementto reject aunion,or in anyothermanner interfering with,restraining,or coercing its employeesin the exer-ciseof theright guaranteed in Section7 of the Act.2.Take the following affirmativeaction which Ifind will effectuate the policies of the Act:(a)OfferNestorBustamente,JoseBravo,Manuel Beltran,and RenatoMartuffi immediateand full reinstatementto their formeror substan-tiallyequivalentpositions,withoutprejudice totheir seniority and otherrights and privileges, andmake them whole for any loss of pay they may havesufferedas a result of the discrimination againstthem,in the manner setforth inthe section of thisDecision entitled"The Remedy."(b)Notifyeachof these employees if presentlyserving inthe Armed Forces of the UnitedStates oftheir right to full reinstatement upon application inaccordancewith the SelectiveService Act and theUniversalMilitaryTrainingand Service Act, asamended,after discharge fromthe Armed Forces.(c) Preserve and, upon request,make available 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its plant in Queens, New York City,copies of the attached notice marked "Appendix. "4Copies of said notice, on forms provided by the Re-gionalDirector for Region 29, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 29,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.5IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges illegal discrimina-tion in the discharge of Jesus Machin and unlawfulrefusal to bargain with the Union in violation ofSection 8(a)(5) of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT lay off or discharge our em-ployees forengagingin concerted activities forthe purpose of collective bargaining or othermutual aid or protection.WE WILL offer Nestor Bustamente, JoseBravo,Manuel Beltran, and Renato Martuffiimmediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority and otherrights and privileges, and make them whole forany loss of pay which they may have sufferedas a result of the discrimination against them.WE WILL NOT threaten our employees withdischarge, promise them raises, or grant themraises inorder to coerce and induce them intoabandoning collective bargaining or union ac-tivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist any labor organization, tojoin Shopmen's Local Union No. 455, Interna-tionalAssociation of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, to bar-gaincollectively through -representatives oftheir own choosing, to engage in concerted ac-tivities-for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.All our employees are free to become orremain,or to refrain from becoming or remaining, membersof any labororganization.DatedByBRANCATO IRON WORKS,INC.(Employer)(Representative) (Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Fourth Floor, 16 Court Street, Brooklyn,New York 11201, Telephone 596-3535.In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommendedOrder of a TrialExaminer" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "' In the event that thisRecommended Order is adopted by the Board,this provisionshall be modified to read "Notifythe RegionalDirector forRegion 29,in writing,within 10 days from the date of this Order,what stepsRespondent has takento comply herewith "